Citation Nr: 0002865	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  98-04 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an evaluation in excess of 10 percent, the 
initial rating assigned, effective from June 1, 1997, for 
service-connected bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1982 to May 
1997.  The veteran's DD Form 214 indicates total prior active 
service of 15 years, 6 months, and 26 days.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a November 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.


FINDING OF FACT

Bilateral pes planus is manifested by pain on walking.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent, the 
initial rating assigned, effective from June 1, 1997, for 
service-connected bilateral pes planus, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.1-4.14, 
4.71a, Diagnostic Code 5276 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes the November 1997 RO decision on appeal 
granted and denied certain service connection claims, and 
denied an increased rating for two other disabilities.  The 
veteran's December 1997 notice of disagreement (NOD), 
however, indicated disagreement with only the issues of an 
increased rating for bilateral pes planus and the denials of 
service connection for arthritis of the ankles and for a 
prostate nodule.  His March 1998 substantive appeal referred 
only to the issue of an increased rating for bilateral pes 
planus.  Appellate review of a decision by an agency of 
original jurisdiction (AOJ) is initiated by the claimant's 
filing a timely NOD with the AOJ; an appeal is perfected by 
the claimant's filing a substantive appeal with the AOJ.  See 
38 C.F.R. § 20.200; Fenderson v. West, 12 Vet. App. 119, 128 
(1999); see also 38 U.S.C.A. § 7105 (West 1991).  
Accordingly, as the issue of an increased rating for the 
veteran's service-connected bilateral pes planus is the only 
issue noted in the substantive appeal of record, that is the 
only issue before the Board at this time.

Initially, the Board finds the veteran's claim well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  The Court has 
held that when a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist as mandated by 
38 U.S.C.A. § 5107(a).

Additionally, in accordance with 38 C.F.R. §§ 4.1-4.2 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the veteran's 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to a conclusion that 
the current evidence on file is inadequate for rating 
purposes.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 
4.1; Fenderson, 12 Vet. App. at 125.  The basis of disability 
evaluations is the ability of the body as a whole, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life, including employment.  See 
38 C.F.R. § 4.10.

The United States Court of Appeals for Veterans Claims 
(Court) has held that, at the time of an initial rating in an 
original claim, separate ratings can be assigned for separate 
periods of time based on facts found, a practice known as 
"staged" ratings.  See Fenderson, 12 Vet. App. at 126.  The 
Board notes the 10 percent rating for the veteran's service-
connected bilateral pes planus is effective June 1, 1997, the 
day after the date of the veteran's discharge from active 
duty service.  Thus, the Board will consider whether a higher 
rating is warranted at any time subsequent to that date.

No medical records pertaining to the veteran's service-
connected bilateral pes planus, subsequent to his May 31, 
1997, discharge, have been submitted in connection with this 
appeal.

During a August 1997 VA examination, the veteran reported 
symptoms attributable to his ankles when giving a history of 
his bilateral pes planus.  The veteran, in his December 1997 
NOD, also reported an ankle symptom, fluid or swelling, as 
attributable to his bilateral pes planus.  In a December 1997 
report from a military hospital, however, it was noted the 
veteran had chronic ankle pain "likely due to [a] 
combination of longstanding tendonitis and ankle swelling."  
There is no medical opinion of record relating any ankle 
tendonitis or ankle swelling to the veteran's service-
connected bilateral pes planus.  A July 1997 report from that 
facility also indicated ankle tendonitis.  An X-ray taken in 
conjunction with the veteran's August 1997 VA examination 
revealed mild degenerative lipping, right and left ankle, and 
the diagnosis was early mild degenerative arthritis of the 
left and right ankles.  The Board notes that service 
connection has not been granted for ankle tendonitis or 
arthritis of the ankles, nor have those symptoms been 
medically related to the veteran's pes planus.  Thus, no 
ankle symptoms may be considered when rating the 
symptomatology of the veteran's service-connected bilateral 
pes planus. The use of manifestations not resulting from 
service-connected disease or injury in establishing a 
service-connected rating is to be avoided.  See 38 C.F.R. 
§ 4.14.

During the August 1997 VA examination, the veteran reported 
being fitted for inserts in his shoes (although it was not 
noted that he was then wearing them), and that he continued 
to have pain on walking.  Upon physical examination, the 
veteran was noted to be obese.  His gait was normal.  No 
lower limb sensory or motor deficit was found. No symptoms 
were attributed to bilateral pes planus.  The diagnosis was 
pes planus, right and left.

In his December 1997 NOD, the veteran reported that both his 
feet were "rolling out," and that his feet were swollen and 
painful every evening.  In his March 1997 substantive appeal, 
he argued that a 30 percent rating was warranted due to pain 
on manipulation and use [being] accentuated, [and because 
there was an] indication of swelling on use.  He contended 
that the August 1997 VA examination report noted swelling of 
his feet in the early morning, before walking all day.  As 
noted above, however, there are no such findings in that 
report as to the veteran's feet; swelling was noted only in 
the non-service connected ankles.

Disabilities of the foot are rated in accordance with 
38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5276-5284.  Pes 
planus is defined as flat feet. See Buckley v. West, 12 Vet. 
App. 76, 79 (1998).  Acquired flatfoot is rated in accordance 
with DC 5276.  For a 50 percent evaluation under this code 
there must be a pronounced bilateral disorder, with marked 
pronation (eversion and abduction of the foot, raising the 
lateral edge), extreme tenderness of the plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, which is not improved by 
orthopedic shoes or appliances.  A pronounced unilateral 
disorder, with the same pathology, is required for a 30 
percent evaluation.  A severe bilateral disorder, with 
objective evidence of marked deformity (pronation, abduction, 
etc.), with pain on manipulation and use accentuated, and 
with indication of swelling on use, and characteristic 
callosities, is required for a 30 percent evaluation.  A 
unilateral severe disorder, with the same pathology, is 
required for a 20 percent evaluation.  A moderate bilateral 
or unilateral disorder, with the weight-bearing line over or 
medial to the great toe, and with inward bowing of the tendo 
achillis, and pain on manipulation and use of the feet, 
warrants a 10 percent evaluation.  A mild bilateral or 
unilateral disorder, with symptoms relieved by a built-up 
shoe or arch support, warrants a noncompensable evaluation.

The Board, in applying the criteria under 38 C.F.R., Part 
Four, Schedule for Rating Disabilities, to the veteran's 
symptomatology, must determine whether the criteria are to be 
applied conjunctively or disjunctively.  See Drosky v. Brown, 
10 Vet. App. 251, 255 (1997).  That is, the Board must 
determine whether all the listed criteria have to be met or 
only that certain criteria have to be met.  That involves 
whether the conjunctive, "and," is employed, or the 
disjunctive, "or."  The criteria of DC 5276 for a 20 
percent rating for bilateral pes planus clearly indicate that 
objective findings of all criteria must be exhibited.

The VA examination report does not include findings as to the 
feet (not the ankles), of objective evidence of marked 
deformity (pronation, abduction, etc.), with pain on 
manipulation and use accentuated, and with indication of 
swelling on use, and characteristic callosities.  Hence, the 
criteria for a 30 percent bilateral rating under DC 5276 have 
not been met.  In determining a rating for a disability, the 
Board may only consider those factors which are included in 
the rating criteria provided by regulations for rating that 
disability.  To do otherwise would be error as a matter of 
law.  Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio 
v. Derwinski, 2 Vet. App. 625, 628 (1992).

The veteran's service-connected bilateral pes planus 
symptomatology, standing alone, has also been considered 
under DC 5277, which rates bilateral weak foot, and indicates 
that weak foot is characterized by atrophy of the 
musculature, disturbed circulation, and weakness.  The 
evidence, however, does not reveal that the veteran has such 
symptomatology.

The veteran's service connected symptomatology, standing 
alone, has also been considered under DC 5284, which rates 
other foot injuries.  The medical evidence does not reveal, 
however, a moderately severe bilateral pes planus disability 
so as to warrant an evaluation in excess of 10 percent.

The Board notes the veteran's contention that his ankle 
symptoms are part of his bilateral pes planus.  However, a 
veteran, as a lay person, while competent to testify as to 
the symptoms he or she experiences, is not competent to 
render an opinion as to a link between those symptoms and his 
service-connected diagnosis.  See Rucker v. Brown, 10 Vet. 
App. 67, 75-76 (1997).

The Board concludes that the preponderance of the evidence is 
against a rating in excess of 10 percent for bilateral pes 
planus, for any period after June 1, 1997.  Fenderson, 12 
Vet. App. at 126.

In reaching this determination, the Board also considered 
DeLuca v. Brown, 8 Vet. App.  202 (1995), which addresses 
38 C.F.R. §§ 4.10, 4.14, 4.40, 4.45.  However, as DC 5276 is 
not predicated on loss of range of motion, §§ 4.40 and 4.45, 
with respect to pain, do not apply.  See VAOPGCPREC 9-98 
(Aug. 1998); Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  The 
objective medical evidence also does not show that there is 
any functional loss due to pain or weakness or to flare-ups 
so as to warrant a separate rating.  Id.

In reaching this decision, the Board also considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board notes the veteran's representative, in the March 
1999 Informal Hearing Presentation, argued that the veteran's 
VA examination was not "contemporaneous or thorough," 
because it was not conducted by a VA certified podiatrist.  
The Board, however, notes that no medical evidence has been 
submitted in regard to this appeal which indicates findings 
different than those of the VA examination, nor does the 
veteran contend that he was not thoroughly examined.  
38 C.F.R. § 3.327(a) provides that reexaminations will be 
requested whenever VA determines there is a need to verify 
either the continued existence or the current severity of a 
disability.  However, in the absence of assertions or 
evidence that the disability has undergone an increase in 
severity since the time of the last examination, the passage 
of time since an otherwise adequate examination does not 
necessitate a new examination.  See VAOPGCPREC 11-95; 60 Fed. 
Reg. 43, 186 (1995); Voerth v. West, 13 Vet. App. 117 (1999).  
Thus, a remand for a new VA examination is not warranted in 
this case.


ORDER

An evaluation in excess of 10 percent, the initial rating 
assigned, effective from June 1, 1997, for service-connected 
bilateral pes planus, is denied.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals

 

